Citation Nr: 0421844	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-09 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder. 




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That decision granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating, effective from the date of the claim in 
February 2000.  The veteran expressed disagreement with this 
initial rating, and the issue has been listed accordingly on 
the first page of this decision.  The principles enumerated 
in Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are thus for consideration.  

An apparent earlier effective date/clear and unmistakable 
error claim raised by the veteran's representation in his 
July 2004 Informal Hearing Presentation to the Board is 
referred to the RO for appropriate action.  


FINDING OF FACT

At not time during the claim and appeal period has it been 
shown that PTSD results in difficulty in establishing and 
maintaining effective work and social relationships due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, Diagnostic Code 
(DC) 9411 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2003 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed October 2001  statement of 
the case (SOC) and November 2002, April 2003, August 2003, 
and February 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim for an increased rating for PTSD.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
an increased rating for PTSD.   Further, the claims file 
reflects that the April and August 2003 SSOCs contained the 
new duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.


II.  Factual Background

As previously indicated, service connection for PTSD was 
granted by a July 2000 rating decision.  A 30 percent rating 
was assigned under DC 9411.  Evidence of record at the time 
of that decision included a September 1999 Treatment Summary 
completed by a VA social worker, who indicated the veteran 
remained bothered by memories of his service in Vietnam, to 
include those associated with losing a friend in combat and 
gathering up dead bodies and body parts, among other 
stressors.  As a result, the veteran was said by the social 
worker to have problems with anger, guilt, and emotional 
numbing.  Nightmares and night sweats were also described, 
and the veteran was said to have considered taking his own 
life due to his anger related problems.  This social worker 
concluded that the veteran had "severe and chronic" PTSD.   

Also of record is a report from a June 2000 VA psychiatric 
examination, the reports from which indicated that the 
veteran had been married for 22 years and that he was 
employed as an auditor/revenue agent with the Internal 
Revenue Service (IRS).  The veteran described stressful 
events associated with combat in Vietnam, to include being 
exposed to mortar and rocket fire and participating in 
firefights.  He continues to be bothered by memories of a 
specific event in which he was wounded and a friend of his 
was killed.  Since separation from service, he described 
problems with sleep and anger, and indicated that his anger 
problems interfered with his ability to function at work and 
get along with his wife.  With regard to social functioning, 
he reported that he preferred being alone.  

Findings from the mental status examination conducted in June 
2000 included what was observed to be a coherent thought flow 
with a significant degree of circumstantiality, but no 
derailment or looseness of association.  His mood was anxious 
and irritable.  Thought content was non-suicidal, non-
homicidal, and non-referential.  The veteran denied auditory 
or visual hallucinations, but he did have some difficulty 
concentrating during the mental status examination.  The 
diagnoses following the examination included PTSD, and the 
Global Assessment of Functioning (GAF) score was 52, which 
under "DSM-IV" (American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. 1994) approximates "serious" impairment in social or 
occupational functioning.  The examiner concluded that the 
veteran had "moderately severe" symptoms of PTSD

The additional evidence includes reports from VA outpatient 
treatment for PTSD through October 1992, as well as a report 
from a VA psychiatric examination conducted in July 2003.  
Symptoms described at that time by the veteran included 
anxiety, jitteriness, and jumpiness, particularly related to 
the war in Iraq.  He also reported nightmares and 
"irritability with authority," and related stressors 
associated with his service in Vietnam.  Flashbacks 
associated with memories of these stressors were also 
reported.  It was reported that the veteran seemed to have 
benefited from his outpatient treatment, and he denied 
missing any time from work over the last year, and indicated 
that he had held his job successfully with the IRS for 30 
years.  His relationship with his wife was said to have 
improved with his outpatient psychotherapy, and the examiner 
stated that, since his last VA psychiatric examination, there 
had been a slight improvement in the veteran's actual 
psychosocial functioning due to therapy and medication.  

Upon mental status examination, the veteran was shown to be 
coherent and relevant in his speech at all times, although he 
was hesitant to talk about his problems.  He did not express 
any suicidal or homicidal ideation at the time of the 
examination, but he was observed to be somewhat detached, 
hesitant, and guarded.  A sense of sadness was present, but 
there was no evidence of auditory or visual hallucinations or 
any kind of psychotic process.  There was some referential 
thought, but the veteran was not delusional.  He was oriented 
to time, place, and person.  Insight and judgment were 
adequate, and the examiner found no impairment in thought 
process or communication.  No obsessive or ritualistic 
behavior was described.  The GAF score was 55, which 
describes between "moderate" and "serious" impairment of 
occupational or social functioning.  

Following the examination, the psychiatrist said the veteran 
seemed to have moderate current symptomatology and 
impairment, and indicated that "certainly, without treatment 
he would have a more serious impairment."  The examiner 
found it "significant" that the veteran had been able to 
maintain his current job with the IRS for 30 years.  
Subsequent to this examination and after review of the claims 
file, the psychiatrist who conducted the July 2003 VA 
examination completed an addendum thereto.  After summarizing 
the pertinent clinical history, he stated that the veteran 
had improved with treatment, and noted that even the veteran 
stated so himself.  As the veteran was still working, and 
there was no suicidal ideation, the examiner felt that the 
GAF score of 55 was a "fair" description of functioning. 

A statement from the veteran's employing supervisor dated in 
July 2003 noted that the veteran is a hard worker and good 
employee, but that he has trouble with authority and trusting 
others, which made it difficult for the supervisor to "forge 
a working relationship" with the veteran.  This was said not 
to have detracted from the veteran's ability to do his job, 
but to have "impacted his ability to grow and change."  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to psychiatric 
disorders, such as PTSD, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent disability rating.  38 C.F.R. § 4.130, DC 9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
Id. 

Applying these criteria to the facts summarized in the 
previous section, the evidence of record simply does not 
demonstrate the symptomatology required for increased 
compensation under DC 9411.  More specifically, it is not 
shown that there is reduced reliability and productivity due 
to such symptoms of PTSD as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; impairment of short 
and long-term memory; or impairment of judgment or abstract 
thinking.  As additional support for this conclusion, 
attention is directed to the veteran's long and continuous 
work history, and to the fact that his condition is 
improving, or is at a minimum well-controlled, with his 
current regimen of psychotherapy and medication.  

Also being considered by the Board are the provisions of 
38 C.F.R. § 3.321(b)(1), which state that, when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this regard, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected PTSD is averred or 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is far 
more severe than is contemplated by the 30 percent 
evaluation, his lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent VA psychiatric examination conducted in July 
2003.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

With regard to his contentions concerning the adequacy of his 
VA examinations, the reports from these examinations, 
particularly the July 2003 psychiatric examination, contain 
detailed clinical findings, a comprehensive discussion of the 
pertinent history, and opinions that are well-supported and 
explained.  There is no evidence contained in the reports 
from these examinations to indicate that they were in any way 
inadequate or "unfair" to the veteran.  As such, the Board 
finds that the clinical evidence of record is sufficient to 
adjudicate the veteran's claim, and that further examinations 
are not indicated.  

As discussed in detail above, the Board has extensively 
reviewed the reports of the medical examinations associated 
with the claims folder, and finds that the symptomatology 
demonstrated by that evidence is consistent with no more than 
the 30 percent evaluation currently assigned for the service-
connected PTSD.  In short, therefore, as the probative weight 
of the negative evidence exceeds that of the positive, the 
veteran's claim for a rating in excess of 30 percent for his 
service connected PTSD must be denied.  See Gilbert, 1 Vet. 
App. at 49.  

In determining that increased compensation is not warranted 
for PTSD, consideration has also been given to assigning a 
staged rating or ratings.  However, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned 30 percent 
rating.  See Fenderson, supra, 12 Vet. App. at 119.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  




________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



